Citation Nr: 1317297	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for nonservice-connected death pension benefits.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for accrued benefits.

3.  Entitlement to special monthly pension based on the need for aid and attendance, or by reason of being housebound.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from July 1946 to February 1949.  The Veteran died in April 2007.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Manila, the Republic of the Philippines.

With regard to the appellant's applications to reopen her previously denied claims, the Board notes that despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death and entitlement to special monthly pension based on the need for aid and attendance or being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2007, and the appellant is his widow.

2.  An April 2009 RO decision denied the appellant's claims for service connection for the nonservice-connected death pension benefits and for accrued benefits; the appellant did not appeal or submit new and material evidence within one year, and the decision became final.

3.  Evidence received since the April 2009 RO decision is cumulative and redundant of evidence already of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claims of entitlement to nonservice-connected death pension benefits or for accrued benefits.



CONCLUSIONS OF LAW

1.  The unappealed April 2009 RO decision that denied the appellant's claims for nonservice-connected pension benefits and accrued benefits is final.  38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2012).

2.  Since the unappealed April 2009 RO decision, new and material evidence sufficient to reopen the appellant's claims for nonservice-connected pension benefits and accrued benefits has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (b) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to the request to reopen a previously denied claim, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a claimant that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to the claim that were found to be insufficiently shown at the time of the prior final VA denial.  

With regard to the appellant's claim for accrued benefits, such claims are adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000 (2012).  While certain documents created by, or in the custody of VA, are deemed to be constructively of record, there have been no reports of such evidence in this case.  Therefore, the Board finds that no reasonable possibility exists that further notice or assistance would aid in substantiating the appellant's claim for accrued benefits in this case, and any deficiencies of notice or assistance are therefore moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Similarly, with regard to the appellant's claim for nonservice-connected pension benefits, the Board notes that the VCAA does not apply in this case because the law, not the evidence, is dispositive.  See Mason v. Principi, 16 Vet.App. 129 (2002) ("futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim. . ." including a claim for nonservice-connected pension where the veteran did not have any active service in a period of war); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As explained in detail below, the Veteran's service records reflect that he served in the Philippine Scouts and, therefore, as a matter of law, the appellant as the surviving spouse is not entitled to nonservice-connected pension based on his service.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits).  

Regardless, with regard to the appellant's claim for nonservice-connected pension, the Board notes that a March 2010 VCAA letter explained to the appellant the evidence necessary to substantiate the claims, which evidence the appellant was responsible for submitting, and which VA would obtain.  

Also, assuming arguendo that the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006) were to apply to her application to reopen her claims, the Board notes that the March 2010 notice letter explained what constitutes "new" and "material" evidence, and the types of evidence necessary to substantiate the claim.  While the notice letter did not explain the basis of the prior final denial, the Board finds such to be nonprejudicial, because, again, the appellant's claim must be denied as a matter of law (because the Veteran's war service was with the Philippine Scouts, as per service department records that are binding on VA).  See 38 U.S.C. § 7261(b)(2) (2012).  Moreover, the Board finds that it is clear that the appellant had actual knowledge of the basis for the prior final denial, because she asserted in several statements essentially that the Veteran had qualifying active service in the U.S. Army during World War II.  See, e.g., Statement, December 2009.  She has also cited many times the most centrifugal statute in this matter, 38 U.S.C.A. §107, thereby demonstrating again that she had actual knowledge that the basis of the prior final denial involved the fact that the Veteran's service did not constitute "active" service under that particular section.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (notice error nonprejudicial where it was cured by actual knowledge, or a reasonable person could have determined from the notice what evidence was needed and who was responsible for obtaining such evidence).  

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, assuming arguendo that the VCAA were applicable to the nonservice-connected pension claim, the Veteran's available service records, VA treatment records, and private treatment records are all in the claims folder.  The Board acknowledges that it appears that some of the Veteran's service treatment records are fire-related with the exception of his July 1946 enlistment examination and several records relating to a hospitalization between November and December 1948.  In that regard, the RO sent a March 2010 request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, in response to which an April 2010 response was received (including the enlistment examination report) reflecting that the Veteran's service treatment records were fire related.  The RO also explained to the appellant in the March 2010 VCAA notice letter that the Veteran's service records may have been destroyed in an NPRC fire, and explained that there may be alternate sources available for the records, and provided her with an NA Form 13055 for completion, which she did not return.  Therefore, the Board finds that any duty to assist in this regard has been satisfied.  

In addition, the Board acknowledges that where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board notes that the duty to provide a VA medical examination or opinion under 38 U.S.C.A. § 5103A(d) does not apply to the death pension and accrued benefits claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Non-service connected pension

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Death pension is a benefit payable to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5) (2012).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed constitute a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012).

A "veteran" is generally defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is generally defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

"Service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 [Pub. L. 79-190] shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by the Secretary," except generally with regard to (1) certain National Service Life Insurance, and (2) title 38, chapters 11 (service connection), 13 (DIC), 23 (burial), and 24 (national cemeteries).  38 U.S.C.A. § 107(b) (2012); see Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits).

 "All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Pub. L. 190 as it constituted the sole authority for such enlistments during that period."  38 C.F.R. § 3.40(b) (2012).

With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  Generally, a service department determination as to an individual's service shall be binding upon VA unless a reasonable basis exists for questioning it.  See 38 C.F.R. § 3.1(y); Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Veteran's separation report service record, WD AGO Form 53, reflects that he served on active duty in the Philippine Scouts, Hq. and Hq. Co. 44th Inf. Regt. (PS), from July 1946 to February 1949.  

In April 2007, the Veteran died.  The appellant is the Veteran's widow.  A marriage certificate reflects that the couple married in April 1950.

The death certificate shows that the immediate causes of death were cardiopulmonary arrest and acute renal failure on top of chronic renal insufficiency secondary to obstructive uropathy anemia, and the underlying or antecedent causes of death were anemia and T/C blood dyscrasia.

At the time of the Veteran's death, he was service-connected for a left clavicular fracture.

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the appellant's previously denied claim of entitlement to non-service connected pension.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

By way of background, an April 2009 RO decision denied the appellant's claim for non-service connected pension on the basis that the Veteran's service in the Philippine Scouts was not by law qualifying service for nonservice-connected pension purposes.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  The appellant did not appeal, and the April 2009 RO decision became final.  In March 2010, the appellant filed a request to reopen her claim, which was denied by way of the April 2010 RO decision appealed herein.

At the time of the final April 2009 RO decision, the evidence of record included, but was not limited to, an official WD AGO Form 53 separation report service record reflecting that the Veteran served in the Philippine Scouts ("PS") from July 1946 to February 1949, certain service treatment records reflecting he served in the Philippine Scouts, the Veteran and appellant's own statements that the Veteran served in the Philippine Scouts (see, e.g., Statement, January 1967, July 1985; Forms 21-534, January 2009 and March 2010), and an a May 1971 affidavit from two buddies attesting that they all served together in the Philippine Scouts.  Also of record were May 1962 and June 1995 RO decisions denying the Veteran's prior claims for nonservice-connected pension on the basis that his service in the Philippine Scouts was not qualifying service.

Evidence received since the April 2009 final denial includes, but is not limited to, an April 2010 PIES response from NPRC reflecting that the Veteran served with the Philippine Scouts ("PS"), as well as several statements made by the appellant that she is entitled to benefits under 38 U.S.C.A. § 107 based on her husband's service.

As shown above, the evidence of record at the time of the last final April 2009 RO decision reflected that the Veteran served on active duty from July 1946 to February 1949 in the Philippine Scouts, and, as explained above, enlistments of Philippine Scouts in the Regular Army between October 1945 and June 1947 were made under the provisions of Pub. L. 79-190 and are not, therefore, deemed to have been "active" service for the purposes of eligibility for nonservice-connected pension benefits.  The Board notes that there is no "new" evidence of record indicating that the Veteran had otherwise qualifying service.

The Board is sympathetic for the appellant's loss, and acknowledges that she appears to be sincere in her belief that, under various statutes including 38 U.S.C.A. § 107, she is entitled to nonservice-connected pension benefits based on the Veteran's service during World War II.  Unfortunately, however, the Board is limited in its ability to grant benefits by the laws promulgated by Congress, which laws do not provide for pension benefits in this case.  Also, as noted above, a service department determination as to an individual's service is generally binding upon VA unless a reasonable basis exists for questioning it, and in this case, the WD AGO 53 reflects that the Veteran's service was in the Philippine Scouts.  See 38 C.F.R. § 3.1(y); Duro v. Derwinski, 2 Vet. App. 530 (1992).  In fact, it appears that there is no question in this matter that the Veteran's service was in the Philippine Scouts (and, therefore, there can be no entitlement to nonservice-connected pension as a matter of law).

In light of the above, the Board finds that new and material evidence has not been received that relates to an unestablished fact necessary to substantiate the appellant's claim.  Therefore, the application to reopen the claim is denied.


B.  Accrued Benefits

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the appellant's previously denied claim of entitlement to accrued benefits.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

By way of background, an unappealed April 2009 RO decision denied entitlement to accrued benefits (apparently having implied a claim) as a matter of law on the basis that the appellant did not file her claim form until January 2009, more than one year after the Veteran's death.  The Board adds that the Veteran had no pending claims for benefits at the time of his death in April 2007.

At the time of the April 2009 RO decision, the evidence of record included, among other things, various service treatment records, VA treatment records, and private treatment records, as well as the appellant's original January 2009 Form 21-534 claim, which, again, was received more than one year after the Veteran's death.

Evidence received since the April 2009 includes a copy of an October 2008 informal claim for DIC benefits, which is still dated more than one year after the Veteran's death.  Therefore, because the October 2008 correspondence does not raise a reasonable possibility of substantiating any claim for accrued benefits, the Board finds that there has been no new and "material" evidence received, and the appellant's application to reopen the claim is denied.


ORDER

The application to reopen a claim for nonservice-connected pension is denied.

The application to reopen a claim for accrued benefits is denied.


REMAND

A.  Cause of the Veteran's Death

The appellant's original claim for DIC benefits, including for service connection for the cause of the Veteran's death, was denied by way of an unappealed April 2009 rating decision.  In March 2010, the appellant filed an application to reopen her claim, which was denied on the merits by way of the August 2010 RO decision appealed herein.  As noted above, however, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

As noted above, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a claimant that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  

In addition, in Hupp v. Nicholson, the Court held that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases (including claims for service connection for the cause of a veteran's death) generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Although a March 2010 VCAA notice letter explained what constitutes new and material evidence and the types of evidence necessary to substantiate a claim for service connection for the cause of a veteran's death, it did not explain the basis of the prior final denial in April 2009 as required by Kent.  In addition, the March 2010 notice letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death as required by Hupp, as it erroneously noted that the Veteran was not service-connected for any disability at the time of his death when he was, in fact, service-connected for a left clavicular fracture.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a new VCAA notice relating to her claim and compliant with Kent and Hupp.





B.  Special Monthly Pension for Aid and Attendance or Housebound

The appellant also claims entitlement to a higher rate of DIC compensation or death pension for based on the need for aid and attendance, or by reason of being housebound.

The Board notes, in short, that for the same reasons and bases that the appellant's claim for nonservice-connected pension is denied herein, she is likewise not entitled to a higher rate of such pension under 38 U.S.C.A. § 1541(d) and (e) based on the need for aid and attendance or being housebound.  

The Board notes, however, that because the issue of entitlement to service connection for the cause of the Veteran's death is being remanded herein, a decision on the issue of whether the appellant is entitled to a higher rate of DIC compensation under 38 U.S.C.A. § 1311 based on the need for aid and attendance, or by reason of being housebound would be premature at this time, as it is intertwined with the service connection for cause of death claim.  Therefore, a decision on this issue is deferred at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with a notice letter relating to her claim for service connection for the cause of the Veteran's death that is compliant with the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Particularly, the notice must explain why service connection was denied in August 2010, and the standard for new and material evidence.  The notice must also indicate what conditions service connection was in effect for at the time of the Veteran's death, and explain how to establish service connection for cause of death by service-connected or non-service-connected disabilities.

2.  Then, readjudicate the appellant's claims.  If the claims remain denied, she should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


